Citation Nr: 0126399	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to the esophagus.  

2.  Entitlement to compensable evaluation for service-
connected bilateral defective hearing, from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1958 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which, in part, granted service connection for defective 
hearing of the left ear, and denied service connection for 
defective hearing of the right ear and residuals of an injury 
to the esophagus.  By rating action in August 2001, the RO, 
in part, granted service connection for defective hearing of 
the right ear and assigned a noncompensable evaluation for 
bilateral defective hearing, effective from January 26, 1999, 
the date of receipt of the veteran's claim.  

(The issue of service connection for residuals of injury to 
the esophagus is the subject of the remand portion of this 
decision.)  


FINDINGS OF FACT

1.  Neither the old criteria pertaining to hearing loss as in 
effect prior to June 10, 1999 or the criteria in effect from 
that date are more favorable to the veteran.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a puretone threshold average of 30 decibels in 
the right ear and 36 decibels in the left ear, with speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear; the veteran has level II hearing 
impairment, bilaterally.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective from June 
10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's original claim of service connection for 
bilateral hearing loss was received on January 26, 1999.  

On VA audiological examination in April 1999, the veteran 
reported that he had difficulty hearing such things as 
television programs and conversations when there was 
background noise.  Pure tone threshold, in decibels, on 
audiological evaluation were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
15
25
65
LEFT
10
10
50
75

The average of the right ear was 30 and the average of the 
left ear was 36.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  The examiner indicated that the 
vetera had precipitously sloping high frequency sensorineural 
hearing loss in both ears above 2,000 hertz.  In the right 
ear, the veteran's hearing loss was mild to severe/profound.  
In the left ear, hearing loss was moderate to 
severe/profound.  Tympanometry revealed slightly reduced 
eardrum mobility on both sides.  

By rating action in January 2000, the RO, in part, granted 
service connection for defective hearing in the left ear and 
assigned a noncompensable evaluation effective from January 
26, 1991, the date of receipt of the veteran's claim.  The RO 
denied, in part, service connection for defective hearing of 
the right ear.  

On VA audiology examination in June 2001, the examiner noted 
that the medical records indicated that the veteran had 
sensorineural hearing loss.  On examination, the auricles, 
canals, tympanic membranes, tympanums, and mastoids were all 
within normal limits.  There was no evidence of any active 
infection and no history of dizziness or symptoms of 
Meniere's disease.  The only symptom was hearing loss.  The 
examiner commented that the audiogram suggested a sloping 
moderate to severe hearing loss at the higher frequencies.  
The diagnosis was presbycusis.  The examiner opined that it 
was as likely as not that the veteran's hearing loss was 
related to service.  

By rating action in August 2001, the RO, in part, granted 
service connection for defective hearing in the right ear 
effective from January 26, 1999 and continued the 
noncompensable evaluation assigned for bilateral hearing 
loss.  The veteran disagreed with the assigned rating and 
this appeal ensued.  

Ratings - In General

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the 
Court held that when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply.  The 
new Act provides that VA must assist in the development of 
compensation claims unless "no reasonable possibility" exists 
that such assistance would aid in substantiating the claim.  
It also eliminates the well grounded claim requirement and 
contains expanded notice provisions.  The Board will apply 
the revised law and implementing regulations cited above as 
they are clearly more favorable to the appellant's claim.  

It is evident that the RO has not yet had an opportunity to 
consider the above changes to the law and regulations.  See 
Bernard v. Brown, 4 Vet. App. 382 (1993).  In Bernard, the 
Court held as follows:  "When, as here, the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby."  
Bernard, 4 Vet. App. at 394.  In this case, the requirements 
of the new Act have been met.  The veteran has not alleged 
the presence of any additional medical evidence which would 
be pertinent to the claim of the rating to be assigned 
bilateral defective hearing.  Additionally, through past 
actions of the RO, the veteran has been informed of the 
applicable criteria in this case.  As such, he has been 
essentially notified of what needs to be proven in order to 
qualify for a higher rating.  Accordingly, it is concluded 
that the veteran would not be prejudiced by the Board 
proceeding with the adjudication of the hearing loss issue.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  In a later decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  


Analysis

It is noted that, during the pendency of this appeal, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 
(2001).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Although the RO considered only the revised regulations (and 
provided the veteran notice of the new regulations), the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder such as suffered by the 
veteran are identical.  See 64 Fed. Reg. 25202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test, and indicating that 
there was no proposed change in this method of evaluation).  
In this case, neither rating criteria can be more favorable 
to the veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.  
Accordingly, the Board finds that the RO's failure to 
consider the old regulations is not harmful to the veteran's 
claim and that no useful purpose would be served by remanding 
the matter to the RO for consideration of the old 
regulations.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2001), 
as amended by 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) and (e) 
(1998), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  See Lendenmann, supra.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  

In this case, the average puretone decibel loss for the 
veteran's right ear, achieved by adding the loss at 1,000, 
2,000, 3,000, and 4,000 Hz and dividing by four, was 30.  The 
percent of discrimination was 88.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 84 to 90, the resulting numeric 
designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 36.  The percent of 
discrimination was 84.  The resulting numeric designation for 
the left ear is II.  See also 38 C.F.R. § 4.85, Table VI.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  With a numeric designation of II for each 
ear, the point of intersection on Table VII requires 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of a higher evaluation during the applicable period.  
Audiometric testing results are dispositive evidence for a 
claim for a compensable rating for hearing loss.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds at each of the four frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1,000 Hz and 70 decibels or more at 2,000 Hz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Neither of these new provisions applies to the veteran's 
situation.  The audiometric evaluation did not show puretone 
thresholds of 55 decibels or more at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz, or 30 
decibels or less at 1,000 Hz and 70 decibels or more at 2,000 
Hz in either ear.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss 
during the entire period of this claim.  


ORDER

Entitlement to a compensable evaluation for bilateral 
defective hearing is denied.  


REMAND

Regarding the claim of service connection for residuals of an 
injury to the esophagus, the veteran contends that he has 
recurring problems swallowing food and believes that his 
problems are related to an injury he sustained in service 
when he was struck in his neck with a "karate chop" during 
hand-to-hand combat training.  The veteran asserts that 
several months after the incident, he started having problems 
swallowing his food and that he has had recurring problems 
ever since.  

A review of the veteran's service medical records shows that 
the veteran was treated for removal of a piece of meat from 
his esophagus in March 1966.  Private medical records show 
that the veteran required extraction of meat from his throat 
post service in 1981.  The private medical report in 1981 
indicated that the veteran would undergo outpatient 
evaluation of the cervical esophagus and probable esophageal 
dilation.  There are no records showing subsequent treatment 
at the private hospital or evidence of any residual 
disability.  

On VA examination in April 1999, the veteran reported the 
above described history of an injury to his neck in service 
and periodic problems swallowing food ever since.  The 
veteran reported that he still had an occasional feeling of 
dysphagia, especially to meat.  Although no diagnostic 
studies were undertaken, the VA examiner offered a diagnosis 
of meat impaction times two due to esophageal stricture in 
the upper esophagus.  The examiner opined that the reported 
karate chop in service "could" have resulted in esophageal 
narrowing.  

It is apparent that the VA examiner's diagnosis and opinion 
were based entirely on a history as provided by the veteran, 
as no diagnostic studies were undertaken to determine if the 
veteran has a current, chronic disability of the esophagus.  
As the current medical evidence of record does not provide an 
objective diagnosis of a chronic, current disability based on 
diagnostic evidence, the Board finds that additional 
development must be undertaken.  The veteran must be 
specifically informed of the need to submit evidence that he 
has a current disability.  If such evidence is submitted, a 
VA examination will be ordered to confirm any relationship.  

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined 
and expanded the obligations of VA with respect to the duty 
to assist.  Based on this legislative change, the RO has not 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the remaining issue on appeal.  The end result is that the 
veteran has not been informed of the VCAA provisions that may 
have applicability to the issue herein presented, and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision on the remaining 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these reasons 
a remand of this issue is required.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of service connection.  This 
should include, but not be limited to, 
objective medical evidence showing a 
diagnosis of a current chronic esophageal 
disorder based on appropriate studies.  
The RO should also inform the veteran in 
writing of his right to submit any 
additional argument and evidence in 
support of his claim.  

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for esophageal problems since 
the onset of his symptoms.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  

After obtaining proper authorization, the 
RO should obtain those treatment records 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  If the RO does not receive a 
response to requests for records from any 
of the private sources identified by the 
veteran, he should be so notified and 
informed that he may obtain and submit 
any pertinent records.  

4.  A VA examination should be ordered to 
determine whether the veteran has a 
chronic esophageal disability at present 
and its relationship to service.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  All appropriate testing 
should be undertaken in connection with 
the examination.  The examiner should:

I.  Indicate that he/she has 
reviewed the claims folder.

II.  Determine if the veteran has 
objective evidence of a current 
disability of the esophagus as 
diagnosed by recognized methods.

III.  If such chronic disability is 
present, indicate the etiology and 
date of onset.  

IV.  Provide an opinion as to 
whether it is at least as likely as 
not (50/50) that any identified 
esophageal disorder had its onset in 
service or is otherwise related to 
the documented incident of lodged 
food in his throat in service.  In 
formulating a response, the 
physician should utilize the 
highlighted phrase which sets forth 
the standard of proof necessary to 
grant a claim.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the physician 
is unable to make any determination, 
he or she should so state and 
indicate the reasons. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has responded to all 
questions posed.  The RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2001).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000.  
If the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



